Plaintiffs N. P. Cranford and his wife, M. C. Cranford, brought this action to recover damages for mental anguish of the feme plaintiff, which they allege was caused by the negligence of the defendant in the transmission and delivery of a telegram in the following words:
CHINA GROVE, 18 June, 1904.
   N. P. CRANFORD, Lexington, N.C. May died today. Be buried tomorrow.                A. L. CRANFORD.
A. L. Cranford is the son of plaintiffs, and May, who is      (163) mentioned in the telegram, was the child of Mrs. Ludwick, who is *Page 118 
the sister of A. L. Cranford and the daughter of the plaintiffs.
The message was filed with the operator of the defendant at China Grove between 7 and 8 o'clock p. m., and was delivered to N. P. Cranford at 6 o'clock the next morning. Plaintiffs live about one-half of a mile from the depot at Lexington. N. P. Cranford took the train that morning and arrived in time for the funeral, though he was not met at Glass, the nearest station on the defendant's line, and had to walk to the place of burial. Mrs. Cranford did not go. She testified that she has several children, one of whom was afflicted, and that she could not get ready in time to take the train, as she was unable to place her children in the care of any of her neighbors. Plaintiff's counsel did not claim any right to damages for N. P. Cranford, but insisted that Mrs. Cranford was entitled to recover any damages she had suffered by reason of the defendant's negligent delay in sending and delivering the message.
The court, on motion of the defendant's counsel, directed judgment of nonsuit to be entered. Plaintiffs excepted and appealed.
The face of the messages before us did not inform the defendant that it was intended for the benefit of the feme plaintiff, or that she has any interest in its prompt transmission and delivery. It does not appear that the company was informed, either in terms or by tenor of the message, that a failure to transmit and deliver it with promptness would result in damage to the feme plaintiff. So far as the message discloses, it was sent solely for the benefit of N. P. Cranford. The mere fact that he happened to be her husband does not give her any right to damages for the defendant's default to which she would not otherwise be entitled. We do not hold that in order to recover damages (164) for a breach of duty by the defendant in transmitting and delivering a telegram, it is necessary the interest of the plaintiff in the message should appear on its face, because it is quite sufficient to sustain an action against the defendant for any negligence in the performance of its duty to sender or sendee, if it appears either from the message itself or the fact is otherwise brought to the knowledge of the company at the time it undertakes the service in respect to which the default occurs. This is enough to apprise the defendant of the nature and extent of its liability and the probable measure of damages in the particular case, if it should fall short of performing its duty. Kennon v.Tel. Co., 126 N.C. 232; Williams v. Tel. Co., 136 N.C. 82. But the interest of the plaintiff in the message must in some way appear.
In our case there was nothing in the terms of the message to inform the defendant that Mrs. Cranford had any interest in it, or that it was any way or to direct her movements by it, nor does it appear that any *Page 119 
one of said facts was brought to the attention of the company by the sender at the time he filed the message for transmission, nor is it shown that the defendant even knew that such a person as the feme plaintiff existed.  Nor is there any evidence that the message was in fact intended for the benefit of the feme plaintiff.  The defect in the proof last mentioned is sufficient of itself to defeat the plaintiff's recovery. We do not mean to say that any contractual relation should exist between the plaintiff and the company to give the former a cause of action for a breach of duty by the latter, as it is not necessary that we should so declare in this case; but what we do decide is, that there can be no recovery of damages for delay in transmission and delivery, when it does not in any way appear that the plaintiff was an intended beneficiary of the message.  We could not well hold otherwise without subjecting the defendant to liability for damages alleged to have been sustained by those who are strangers to its contracts and to   (165) whom it owed no duty whatever.  The mental anguish suffered by the feme plaintiff cannot, under the facts and circumstances of this case, be traced to any wrong committed by the defendant. There is no casual connection between the breach of the duty owed by the defendant to N. P. Cranford and the anguish of his wife, which resulted from her failure to be present at the funeral of her grandchild, and for it, therefore, the law awards no compensation. It is not every one incidentally suffering a loss from the negligence of another, who can maintain an action upon that ground.  It has been said that there would be no bounds to litigation if the in effects of the negligence of men may be followed down the chain of results to their final attenuated effect.  9 Cyc., 372. See, also 7 A.  E. (2 Ed.), 110.  The plaintiff's counsel cited Cashion v. Tel. Co.,123 N.C. 267 (same case, 124 N.C. 459), and Landie v. Tel. Co.,124 N.C. 528, as authorities sustaining his contention. In each of those cases, we need only say, without discussing the principle upon which they rest, there was abundant evidence to show that the message was sent for the benefit of the plaintiff, the sender merely acting as her agent, while in this case there is no such evidence.
We are unable to see that the defendant owed Mrs. Cranford any duty in respect to the message in question, for a breach of which she can recover damages.
But, apart from these considerations, it appears that her husband received the message in time to take the train.  The fact that she was prevented from doing so because she did not succeed in placing her children in the care of her neighbor was something not chargeable to any neglect of the defendant and for which it should not be held liable in damages. *Page 120 
We do not think the plaintiff made out a case in any view of the evidence, and the court was right in dismissing her action.
No error.
Cited: Dayvis v. Tel Co., 139 N.C. 83; Eller v. R. R., 140 N.C. 146;Helms v. Tel. Co., 143 N.C. 390, 395; Suttle v. Tel. Co., 148 N.C. 483;Holler v. Tel. Co., 149 N.C. 339, 340, 344; Thomason v. Hackney,159 N.C. 802; Penn v. Tel. Co., ib., 309.
(166)